DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hirano et al. (WO 2017158967 with reference made to US Pub. 20190072797 as a translation thereof) teaches (in figures 1-19 and 21-24) a manufacturing method of a display substrate, comprising: forming a first display electrode (pixel electrode 84 see figures 11-13 and 22-24 and paragraphs 105-109, 155, and 159-162); and forming a thin film transistor (100 see figures 6-19 and 23-24 and paragraphs 98-121, 155, and 159-162), which comprises forming a semiconductor layer (130 see figures 14-16 and paragraphs 110-114), a step of forming the first display electrode is performed before performing a step of forming the semiconductor layer (formed with 140 see paragraph 155) a material of the semiconductor layer is a metal oxide semiconductor material (see paragraph 111), and a material of the first display electrode is a transparent metal oxide material (see paragraphs 105 and 155), and the manufacturing method further comprises: before forming the semiconductor layer, forming a transparent metal oxide material layer (149) using the transparent metal oxide material, and performing a patterning process on the transparent metal oxide material layer to form the first display electrode (see figures 23 and 24 and paragraphs 160-161); and before forming the semiconductor layer, preforming an irradiation treatment on the first display electrode (see paragraph 162); after the irradiation treatment, forming a semiconductor material layer (139 see figure 14 and paragraph 110) using the metal oxide semiconductor material; and performing a patterning process (figures 15-16) on the semiconductor material layer using a wet etching method to etch the semiconductor material layer so as to form the semiconductor layer (see paragraphs 113-114).
Kim (US Pub. 20030184688) teaches (in figures 3A-3C and paragraphs 48-50) annealing a transparent metal oxide layer (108a) in order to crystalize a surface of a display electrode (108b) in order to prevent potions which have been crystallized from being etched by an etching solution. 
However, in Hirano the semiconductor material layer (139) is formed over the entire substrate and the display electrode (84) is only exposed after the semiconductor material layer is patterned into the semiconductor layer (130). 
As such, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the semiconductor material layer exposes at least part of the surface of the first display electrode and performing a patterning process on the semiconductor material layer using a wet etching method to etch the semiconductor material layer so as to form the semiconductor layer” in combination with the other required elements of claim 1. 
Claims 2 and 6-12 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-12 of applicant’s response, filed 01/26/2022, with respect to claims 1, 2, and 6-12 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of claims 1, 2, and 6-12 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871